Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Marguerite E. Edwards appeals the district court’s order granting summary judgment to Defendant in her civil action under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2012), and the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C.A. §§ 621-34 (West 2008 & Supp. 2016). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Edwards v. Vilsak, No. 8:15—cv-01823-DKC (D. Md. July 7, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED